IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

F.M.B. MOTHER OF T.G.W.              NOT FINAL UNTIL TIME EXPIRES TO
AND I.D.W., EACH A MINOR             FILE MOTION FOR REHEARING AND
CHILD,                               DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D15-1001

v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed July 6, 2015.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Crystal McBee Frusciante, Sunrise, for Appellant.

Ward L. Metzger, Jacksonville, and Wendie Michelle Cooper, Sanford, for
Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, and OSTERHAUS, JJ., CONCUR. BENTON, J., DISSENTS
WITHOUT OPINION.